Citation Nr: 9915336	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for congestive heart 
failure, status post, myocardial infarction, including as 
due to injury sustained during vocational rehabilitation 
training pursuant to Department of Veterans Affairs 
disability compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp 1998).

2. Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from June 1994 and February and 
August 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
January 1997, the Board granted the veteran's claim for 
entitlement to service connection for tinnitus and remanded 
his claims for increased ratings for lumbosacral strain, 
post-traumatic stress disorder (PTSD) and residuals of a 
shell fragment wound to the right axilla and chest to the RO 
for further evidentiary development.  

In a December 1998 written statement, the veteran withdrew 
his appeal of the issues of increased ratings for residuals 
of a shell fragment wound to the right axilla and chest and 
PTSD.  See 38 C.F.R. § 20.204(b) (1998).  The matter of the 
veteran's claim for service connection for congestive heart 
failure, status post, myocardial infarction, including under 
the provision of 38 U.S.C.A. § 1151, will be addressed in the 
remand section below.


FINDINGS OF FACT

1. All pertinent evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected lumbosacral strain is 
manifested by complaints of chronic low back pain, no more 
than moderate limitation of lumbar spine motion and mild 
lumbar spondylosis with hypertrophic spur formation on the 
left side of the disk space at L3/4 with no spinal 
deformity or neurologic defects, but neither severe 
limitation of lumbar spine motion nor severe lumbosacral 
strain is shown.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran and his representative 
expressed a concern regarding the adequacy of the December 
1997 VA orthopedic examination of the veteran's spine.  
However, the Board finds that the VA examination provides 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination

The veteran's claim for an increased evaluation for 
lumbosacral strain is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, the Board remanded the 
veteran's claim in January 1997 for further VA examination.  
The examination report is associated with the claims file and 
the Board is satisfied that all relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected lumbosacral strain, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

I. Factual Background

Service connection for lumbosacral strain was granted in a 
July 1971 rating decision that assigned a noncompensable 
disability evaluation.  In February 1994, the veteran 
submitted a claim for an increased (compensable) rating for 
his service-connected lumbosacral strain.

A VA outpatient record, dated in February 1994, indicates 
that the veteran reported chronic low back pain, with most 
pain in his right upper back and shoulders, and wanted a 
refill of his Motrin prescription.  Examination revealed 
tenderness at the tip of the right scapula.  Diagnoses 
included chronic low back pain.

In March 1994, the veteran underwent VA orthopedic 
examination and complained of chronic back pain that he 
attributed to a service injury.  He said he was last treated 
at the VA outpatient clinic, had not received medical care 
for his back for the two previous years and took Motrin for 
back pain.  The veteran indicated that he dealt chronically 
with pain and rated his pain a six or seven daily on a scale 
of one to ten with severe pain every six months or so with 
pain rated at an eight to a nine on a scale of one to ten at 
those times.  He had difficulty sitting or standing for 
prolonged periods due to pain and difficulty finding a 
comfortable position in bed.  The veteran was a carpenter by 
trade and had not worked regularly for approximately one year 
due to his back pain.  Episodically he developed numbness, 
tingling and shooting pain down his right leg, but denied 
that sensation at the time of examination.  He described a 
hollow feeling in his right lower extremity and denied recent 
back injury.  

Objectively, the veteran was not in acute distress.  He was 
obese with a large abdomen.  He had slighted flexed posture 
with no fixed deformity and good musculature.  Range of 
motion was forward flexion to 75 degrees, hyperextension to 
10 degrees, right and left lateral flexion to 25 degrees and 
right and left rotation to 30 degrees.  The veteran 
complained of pain with forward flexion.  Lower extremities 
had normal sensation.  His reflexes were 2+/4 in all areas.  
Straight leg raise was negative, bilaterally.  X-rays of the 
veteran's lumbosacral spine showed no definite evidence of 
recent fracture.  There was hypertrophic spondylosis.  The 
intervertebral spaces were well maintained.  The diagnosis 
was mild hypertrophic spondylosis of the lumbar spine.

VA hospitalized the veteran for a week from March to April 
1994 for treatment of diabetes mellitus.  When hospitalized, 
he complained of chronic lower back pain since service.  The 
records indicate that treatment for low back pain included 
some physical therapy and a heating pad. 

An Agent Orange examination report form, dated May 1994, 
included a diagnosis of lumbosacral spondylosis.

In a June 1994 rating action, the RO assigned a 20 percent 
evaluation to the veteran's service-connected lumbosacral 
strain with mild hypertrophic spondylosis.

VA outpatient records, dated in 1994 and 1995, reflect the 
veteran's complaints of chronic low back pain and a December 
1995 clinical record indicates that he complained of 
significant low back pain.  X-rays of the veteran's spine and 
lumbosacral spine, taken the same day, showed mild to 
moderate hypertrophic spondylosis of the lumbar spine.

Pursuant to the Board's January 1997 remand, in December 
1997, the veteran underwent VA orthopedic examination and 
gave a history of back pain after sustaining a penetrating 
back wound in service.  He had not received any specific 
medical treatment for his spine since the injury and said 
treatment for back pain consisted of using Ibuprofen, from 
which he got moderate relief but had to stop taking it after 
having a heart attack in October 1997.  He also self-
medicated for back pain by using alcohol in the evenings, was 
concerned about excessive alcohol use and had stopped using 
alcohol in the past two months.  The veteran told the VA 
examiner he worked in a construction job and was training in 
air conditioning repair until his heart attack, after which 
he did not resume work and was doubtful whether he would 
return due to the myocardial infarction.  

Objectively, the veteran ambulated with normal gait and 
without ambulatory aides.  He flexed forward and touched the 
upper calf level with moderate discomfort, with forward 
flexion of the lumbar spine to 70 degrees.  He arose to the 
up position with moderate discomfort and had extension of his 
spine to 20 degrees with mild discomfort.  There was no 
evidence of spinal deformity.  His extremities exhibited 
neurologically intact examination to motor, sensory and 
reflex findings of the upper and lower extremities.  Lumbar 
x-rays taken the same month showed good preservation of the 
sacroiliac joints.  The disk spaces were well preserved.  
There was mild lumbar spondylosis with hypertrophic spur 
formation on the left side of the disk space at L3/4.  
Thoracic x-rays showed hypertrophic spondylophytes.  The 
assessment included contusion to the lumbar spine in service 
and chronic low back pain without evidence of neurologic 
involvement.  The examiner commented that, at most, the 
veteran had some referred right thigh pain and no evidence of 
objective radiculopathy or myelopathy.  Further, x-ray 
evidence showed aging changes of the spine or possibly 
diffuse idiopathy skeletal hyperostosis with no evidence of 
trauma.  In the VA physician's opinion, it was difficult to 
attribute the veteran's current pain complaint to his service 
injury, in light of the history of contusion or soft tissue 
injury and only x-ray evidence of degenerative changes.  The 
doctor noted that the veteran's pain complained caused some 
difficulty on a daily basis with daily activities and with 
working, but the veteran attributed his major reason to not 
working to his heart attack and did not currently receive 
treatment, to any appreciable degree, for low back pain.  The 
VA physician advised that the veteran's pain complaint be 
addressed medically and that he enter a good exercise 
program.
II. Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  Further, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Also, the basis of a disability rating is the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Diagnostic Codes 5295 and 5292 are both available for 
application for the veteran's low back disability.  The 
veteran's service-connected lumbosacral strain is rated under 
Diagnostic Code 5295 that provides a 20 percent disability 
evaluation for lumbosacral strain with muscle spasm on 
extreme forward bending or loss of lateral spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 percent 
disability evaluation is for assignment for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  In cases involving 
Diagnostic Code 5295, VA must determine whether there is 
muscle spasm or comparable pathology.  See Johnson v. Brown, 
9 Vet. App. 7 (1996). 

Under Diagnostic Code 5292, a 20 percent disability 
evaluation is for assignment for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation is 
warranted where severe limitation of motion is shown.  
38 C.F.R. § 4.71a, Diagnostic Code 5292. 

As no more than moderate limitation of motion was evident on 
current VA examination in December 1997, a disability 
evaluation greater than 20 percent under Diagnostic Code 5292 
is not for assignment.  In addition, severe lumbosacral 
strain with listing of whole spine to opposite side, marked 
limitation of forward being in standing position, loss of 
lateral motion, or narrowing or irregularity of joint space 
has not been shown to warrant an increased evaluation under 
Diagnostic Code 5295.  Rather, on recent VA examination, the 
veteran's extremities were described as neurologically intact 
and there was no evidence of spinal deformity.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.42, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295. 

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207- 
208 (1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

While it was noted on the most current VA examination that 
flexion beyond 70 degrees caused moderate discomfort and 
extension beyond 20 degrees caused mild discomfort, a 
separate rating based on pain in this case is not required.  
In this case, a 20 percent evaluation has already been 
assigned taking into consideration the veteran's limitation 
of motion of the lumbar spine, including forward flexion 
limited to 70 degrees and extension to 20 degrees.  While the 
veteran complained of chronic pain, there were no 
neurological examination findings and x-ray examination 
showed only mild lumbar spondylosis with hypertrophic spur 
formation on the left side of the disk space at L3/4.  Thus, 
a rating in excess of 20 percent under Diagnostic Code 5292 
is not warranted under the holding of the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The pathology and objective 
observations of the veteran's behavior during the course of 
the most recent VA examination do not satisfy the 
requirements for a higher evaluation.  After careful 
consideration of the evidence of record, the Board is of the 
opinion that the presently assigned evaluation appropriately 
reflects the current degree of functional impairment 
objectively demonstrated.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exception or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran was a carpenter and, while 
in March 1994 he told a VA examiner that he was unable to 
regularly work for one year due to back pain, at the time of 
his October 1997 heart attack, he was involved in a 
vocational rehabilitation training and attributed his not 
working to his heart attack.  Moreover, no evidence has been 
presented to show that the veteran's service-connected 
lumbosacral strain has interfered with employability.  
Accordingly, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation Service for an initial determination.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet.App. 88 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for lumbosacral strain is denied.
REMAND

In November 1997, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151.  He contends that he 
has congestive heart failure after experiencing a myocardial 
infarction in October 1997 and that service connection is 
warranted for compensation under 38 U.S.C.A. § 1151, on the 
basis that the myocardial infarction occurred in the pursuit 
of a course of vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.  The veteran has 
indicated that he was performing air conditioning repair work 
at the time of his heart attack.  While the claims file 
contains the veteran's application for vocational 
rehabilitation benefits (VA Form 28-1900), received by the RO 
in May 1996, his vocational rehabilitation folder (Chapter 31 
folder) is not associated with the claims file and should be, 
prior to Board consideration of the veteran's claim.  

The law applicable to compensation claims under 38 U.S.C.A. § 
1151 has undergone rapid and significant change in recent 
years.  See Brown v. Gardner, 115 S. Ct. 552 (1994); 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).  In the Gardner 
decision, the U.S. Supreme Court invalidated VA's 
interpretation of § 1151, see 38 C.F.R. § 3.358(c)(3) (1994), 
as contrary to the statute.  Gardner, 115 S. Ct. at 555-57.  
In March 1995, VA amended 38 C.F.R. § 3.358(c)(3) to conform 
to the Supreme Court's decision that Congress did not intend 
§ 1151 to compensate veterans for necessary consequences of 
treatment to which they consented.  In short, in response to 
Gardner, VA shifted its regulatory scheme from a "fault" 
standard to a "necessary consequences" standard.

The veteran filed his claim in November 1997.  The RO, in the 
August 1998 rating decision, appears to have adjudicated the 
claim based on the post-Gardner version of 38 C.F.R. § 3.358.  
Effective October 1, 1997, however, prior to the appellant's 
claim, the statute (38 U.S.C.A. § 1151) was amended.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).  The purpose of the 
statutory amendment was to change the "necessary 
consequences" standard enunciated in Gardner and return to a 
"fault" standard.  Such change applies only to claims, like 
the veteran's, filed after October 1, 1997.  See 63 Fed. Reg. 
at 45,004; VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).

The RO's August 1998 rating decision does not appear to 
include consideration of the new statutory provisions 
applicable to claims, such as the appellant's (under 38 
U.S.C.A. § 1151), filed after October 1, 1997. Thus, the RO 
has not adjudicated this claim under the version of 38 
U.S.C.A. § 1151 applicable on and after October 1, 1997. 

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. All folders prepared by VA for 
vocational rehabilitation purposes 
should be obtained and added to the 
record.

3. After obtaining any necessary 
releases, the RO should obtain from 
the location of the veteran's 
vocational rehabilitation training, 
all records pertaining to the veteran, 
to include dates of enrollment, dates 
of attendance, any reports of injuries 
sustained during his attendance, and 
also reference to medical treatment 
sought or administered during his 
attendance.  Any information obtained 
should be associated with the claims 
file.

4. Then, the RO should refer the entire 
record to a cardiologist who should 
provide an opinion as to whether VA 
vocational rehabilitation training 
contributed directly or otherwise to 
the myocardial infraction experienced 
by the veteran in October 1997. The 
physician, to the extent possible, 
should address whether such training 
was a significant factor in 
precipitating the myocardial 
infarction. Reasons and bases for all 
conclusions should be provided.

5. Thereafter, the RO should undertake 
any additional development deemed 
warranted and then readjudicate the 
issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for 
congestive heart failure, status post, 
myocardial infarction.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished with a supplemental statement of the case 
on all issues in appellate status, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additioanl devleopment, and the 
Board intimates no opinion as to any final outcome warranted.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
otherwise notified by the RO.

		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

